DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.
 
Status
Applicant’s reply dated 06 June 2022 to the previous Office action dated 15 March 2022 is acknowledged. Pursuant to amendments therein, claims 1, 6, 9, 15, 21, 23-25, 38-100, and 103 are pending in the application.
The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.
The double patenting rejections made in the previous Office action are withdrawn in view of applicant’s submission of acceptable terminal disclaimers as discussed below, but a new double patenting rejection is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 38-100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 December 2018.
	Claims 1, 6, 9, 15, 21, 23-25, and 103 are under current examination.

Terminal Disclaimer
The terminal disclaimer filed on 17 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/372,582 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 17 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/372,625 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 17 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/575,759 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 15, 21, 23-25, and 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2013/0102977 A1; published 25 April 2013; of record) in view of Horn ‘401 (US 2014/0378401 A1; published 25 December 2014; of record).
Matsumura et al. discloses an ophthalmic composition that is applied to the eye that suppresses dry eye in the eye (i.e., an artificial tear composition) comprising a member (A) such as a cellulose-based polymer and polyethylene glycol, and a terpenoid (B) (abstract; claim 1) wherein the composition may further comprise one or more nonionic surfactants (C) (claim 5) wherein the nonionic surfactants (C) are in an amount of 0.001 to 5% w/v (i.e., g/100mL) (claim 7; paragraphs [0025], [0137]) wherein nonionic surfactants include polysorbate 80, poloxamer 407, poloxamer 188, and POE hydrogenated castor oils (i.e., polyoxyl castor oil) (paragraphs [0049]-[0050]) wherein polyethylene glycol 400 is a preferred polyethylene glycol (i.e., PEG, MACROGOL) (paragraph [0039]) wherein the polyethylene glycol is particularly preferably 0.05-2% of the composition (paragraph [0040]) wherein a typical cellulose-based polymer may be hydroxypropylmethyl cellulose (paragraph [0033]) wherein the amount of cellulose-based polymer is more preferably 0.005 to 5% of the composition (paragraph [0034]) wherein additives such as sugar alcohols for example mannitol may be added and saccharides such as cyclodextrin may be added (paragraphs [0072]-[0075]) wherein inorganic salt such as sodium chloride is preferably added (paragraph [0055]) wherein the amount of inorganic salt is preferably 0.01 to 1.5% (paragraph [0056]) wherein the terpenoid (B) is menthol (claim 3) wherein the terpenoid (B) is in an amount of 0.0001 to 0.1% w/v (claim 4) wherein preservative/disinfectant/antibacterial such as potassium sorbate may be added (paragraph [0078]) wherein the amount of potassium sorbate may be 0.1% w/v (Table 20-2) wherein buffering agents such as citrate buffer such as sodium citrate or phosphate buffer such as disodium hydrogen phosphate may be added (paragraphs [0052]-[0053]) wherein the amount of buffering agent is particularly preferably 0.05 to 1.5% (paragraph [0054]) wherein the composition preferably comprises an EDTA (paragraph [0057]) wherein the amount of EDTA is even more preferably 0.001 to 0.3% (paragraph [0058]) wherein the pH is particularly preferably 5.5-8.5 (paragraph [0085]) wherein % is w/v % which is g/100mL (paragraph [0025])
Although Matsumura et al. does not disclose one embodiment combining all specific elements as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Matsumura et al. as discussed above and to make the composition of Matsumura et al. having 0.001 to 5% w/v nonionic surfactants of polysorbate 80, poloxamer 407, poloxamer 188, and polyoxyl castor oil, and thus necessarily between 0.001 and 5% w/v of each such nonionic surfactant; 0.005-5% w/v hydroxypropylmethyl cellulose (i.e., a cellulose derivative); 0.05-2% w/v PEG 400; mannitol; 0.01 to 1.5% w/v sodium chloride; 0.0001 to 0.1% w/v menthol; 0.1% w/v potassium sorbate; with a pH of 5.5-8.5; with a reasonable expectation of success, given that Matsumura et al. suggests all such elements.
Although Matsumura et al. suggests including cyclodextrin, Matsumura et al. does not specifically disclose hydroxypropyl-gamma-cyclodextrin as claimed.
Horn ‘401 discloses ophthalmic compositions such as artificial tear formulations (abstract) comprising salt, nonionic surfactant, and viscosity enhancer (paragraphs [0104]-[0107]) wherein compatible nonionic surfactants include hydroxypropyl gamma cyclodextrin (paragraph [0102]) wherein mannitol is included therein as a preferred tonicity agent at a concentration of 0.1-1% w/v (paragraphs [0029], [0249]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsumura et al. and Horn ‘401 by including between 0.001 to 5% w/v hydroxypropyl gamma cyclodextrin as a nonionic surfactant in the composition of Matsumura et al. as discussed above, with a reasonable expectation of success. A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Matsumura et al. suggests adding multiple nonionic surfactants thereto in concentration between 0.001 to 5% w/v as well as specifically suggesting including cyclodextrin therein, Horn ‘401 discloses hydroxypropyl gamma cyclodextrin as a suitable nonionic surfactant in ophthalmic compositions, and it is also prima facie obvious to combine equivalents known for the same purpose (e.g., nonionic surfactants known for use in ophthalmic compositions) per MPEP 2144.06(I).
Regarding the claimed concentrations and pH, the concentrations and pH of the cited prior art overlap such amounts/ranges, and a prima facie case of obviousness exists where claimed and prior art amounts/ranges overlap per MPEP 2144.05(I).
Regarding the claimed concentrations of mannitol, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Matsumura et al. and Horn ‘401 by using 0.1-1% w/v of mannitol as suggested by Horn ‘401 in the composition of Matsumura et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so because Matsumura et al. suggests adding mannitol thereto, and Horn ‘401 teaches that 0.1-1% w/v is a suitable concentration of mannitol in ophthalmic compositions.  Such concentration range overlaps the claimed ranges of about 0.25-4% w/v and about 0.25-2.5% w/v, and a prima facie case of obviousness exists where claimed and prior art amounts/ranges overlap per MPEP 2144.05(I).
Specifically regarding the claimed concentration of menthol, the cited prior art discloses 0.0001-0.1% w/v menthol as discussed above, which equals about 0.0064-6.4 mM menthol, which overlaps the claimed amounts/ranges (i.e., given a molar mass of menthol of about 156g/mol; (0.0001g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 0.0064 millimolar; (0.1g/100mL)x(1mol/156g)x(1000mmol/1mol)x(1000mL/1L)=about 6.4 millimolar).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-29 of copending Application No. 17/533,942 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed ranges overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art does not teach the claimed hydroxypropyl-gamma-cyclodextrin nor the claimed concentration thereof (remarks pages 18-19).  In response, Horn ‘401 discloses hydroxypropyl-gamma-cyclodextrin as a nonionic surfactant which is used in artificial tear compositions, and the combination of Matsumura et al. and Horn ‘401 suggest a concentration range that overlaps the claimed concentration range, as discussed in the rejection.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617